Citation Nr: 1451524	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-06 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for non-Hodgkin's lymphoma and, if so, whether service connection may be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and D.F.


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1980 to August 1980 and from March 1986 to February 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In March 2013, the Veteran testified before the undersigned Veterans Law Judge via Videoconference.

The issue of the Veteran's entitlement to service connection for non-Hodgkin's lymphoma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed rating decision issued in January 2003, the RO denied the Veteran's claim of entitlement to service connection for non-Hodgkin's lymphoma.

2.  Evidence added to the record since the January 2003 rating decision relates to an unestablished fact necessary to substantiate a claim of service connection for non-Hodgkin's lymphoma.


CONCLUSION OF LAW

Evidence added to the record since the January 2003 rating decision, denying service connection for non-Hodgkin's lymphoma, is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the Board may not assess the merits of a claim that has been the subject of a final denial, but the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108 (West 2002).  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence must be neither cumulative nor redundant of previous evidence of record and, with regard to materiality, need only relate to an unestablished fact necessary to substantiate the claim.  See id. at 119-20; 38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the Board does not weight the evidence or determine whether it is credible, but rather, treats the evidence as credible for the purpose of determining whether to reopen the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, in a January 2003 rating decision, the RO denied the Veteran's claim for service connection for non-Hodgkin's lymphoma on the ground that the evidence of record failed to establish that the Veteran was exposed to ionizing radiation during service and that he developed a disease associated with radiation exposure as a result.  The Veteran did not file a notice of disagreement with this rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  Thus, the January 2003 rating decision became final based on the evidence then of record.  See 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 469 (2009).

The Veteran's claim for service connection for non-Hodgkin's lymphoma may be substantiated with evidence that the condition is related to his service, generally.  Notably, the post-January 2003 evidence of record includes a December 2011 letter in which non-VA clinician Dr. J.T. Symonds opined that it would seem reasonable that the disease process that resulted in non-Hodgkin's lymphoma was present during the Veteran's service and that the Veteran's reported exposure to carcinogens during service could be considered a contributing factor.  As this opinion relates the claimed condition to the Veteran's service, the Board finds that the Veteran's claim for service connection must be reopened.  To this extent, the appeal is granted.


ORDER

New and material evidence having been submitted, reopening of the claim for service connection for non-Hodgkin's lymphoma is granted.


REMAND

A remand is required in this case to ensure that proper notice is provided and that there is a complete record upon which to decide the Veteran's claim.

Review of the record reveals that the Veteran was notified of the elements necessary to reopen a claim by way of a November 2011 letter, but was not provided proper notice as to the evidence necessary to substantiate his claim for service connection.  Thus, the Board finds that a remand is necessary so that the VA may provide adequate notice to the Veteran.  See 38 U.S.C.A. § 5103 (West 2002).

In addition, since the December 2011 letter that was the basis for reopening the claim indicated the disability at issue may be associated with service, the Board finds that, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA has a duty to provide an examination in the present case.  On remand, the Veteran should be scheduled for an examination to assess the nature of his illness and obtain a medical opinion concerning the etiology of the condition.	

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative notice of the information or evidence needed to establish entitlement to service connection.  In addition, notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge and/or were contemporaneously informed of the onset of symptoms of his claimed disability, to include during or after any period of service and since separation.  He should be provided an appropriate amount of time to submit this lay evidence.

2.  Ask the Veteran to identify any additional records he wants VA to consider in connection with his claim and whether records from the Social Security Administration indicate any relationship between his non-Hodgkin's lymphoma and service.  Any identified relevant records should be sought.  

3.  Next, arrange for the Veteran to be examined by an appropriate clinician.  All findings and conclusions should be supported with a complete rationale which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.

The examiner is asked to provide an opinion as to the etiology and/or onset of the Veteran's non-Hodgkin's lymphoma and any associated residuals, and particularly whether it is at least as likely as not that the Veteran's non-Hodgkin's lymphoma had its onset in service, or was caused by any in-service exposure to carcinogens.  In this regard, it should be noted in-service exposure to carcinogens has not been establish, although a discussion of the causes of non-Hodgkin's lymphoma generally also would be useful.  Likewise, it is requested the opinion address whether the severity of the Veteran's illness when first diagnosed to have non-Hodgkin's lymphoma in 2002 shows that it had been present since service.  

In providing the requested opinions, the examiner should address Dr. J.T. Symonds' December 2011 opinion concerning the etiology of the Veteran's cancer.  

4.  Then readjudicate the claim.  If the benefits sought on appeal are not granted in full, issue a Supplemental Statement of the Case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


